Citation Nr: 0517565	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  98-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than May 1, 1995, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits, based on the grant of service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1960.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  A November 1997 rating decision granted service 
connection for the cause of the veteran's death and awarded 
DIC benefits to the appellant from May 1, 1995.  A January 
1998 rating decision denied her claim for an earlier 
effective date.

In October 1998, a hearing was held before the Board at the 
RO in Des Moines.

In a decision dated December 29, 1999, the Board denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 15, 2001, Order, the Court vacated the Board's December 
1999 decision and remanded the case for consideration under 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp 2001).  The Board remanded the case for further 
development in August 2003.

For the reasons noted below, the Board concludes that the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.

REMAND

Reasons for remand:  To comply with notification requirements 
under the Veterans Claims Assistance Act (VCAA) and to 
request additional records from the Social Security 
Administration (SSA).  The Court remanded this case in May 
2001 to afford the appellant the opportunity to be notified 
of the information and evidence needed to substantiate her 
claim as is now required under the VCAA, which was enacted 
after the Board rendered its decision in this case in 1999.  
In compliance with the Court's order, the Board in August 
2003 remanded the case to the AMC to issue a VCAA 
notification letter.  Unfortunately, the AMC issued a letter 
which notified the appellant of the information and evidence 
needed to substantiate a claim for service connection for the 
cause of a veteran's death in order to obtain DIC, and that 
it not the claim that is on appeal in this case.  Rather, the 
appellant must be informed of the information and evidence 
needed to substantiate a claim for an earlier effective date 
for the award of DIC.  Remand is required to provide the 
appellant with the proper notice.

In addition, the Board attempted to assist the appellant on 
remand in obtaining evidence from the SSA to substantiate her 
claim for an earlier effective date, and it received records 
pertaining to a claim for disability benefits made to that 
agency by the veteran in the 1970s and records pertaining to 
a claim for disability benefits made to that agency by the 
appellant in the 1990s.  Neither of these sets of record 
constitutes the kind of evidence needed to substantiate a 
claim for an earlier effective date for DIC under the law 
governing effective dates in this case.

The laws and regulations governing effective dates provide 
that an effective date for an award based on an original 
claim for DIC shall be fixed in accordance with facts found 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  Thus, the date 
of VA's receipt of the application or claim is the earliest 
effective date that can be assigned by law.  In this case, 
the appellant has been assigned April 28, 1995, the date that 
VA received her claim informal for DIC as the effective date 
in her case, and this is the proper effective date under VA 
regulations because she filed a formal claim within one year 
of that date on May 19, 1995.  38 C.F.R. §§ 3.155, 3.400.  
Payment of DIC may not be made for any period before the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111.  
Consequently, May 1, 1995, is the effective date for payment 
of DIC in this case.

Among the arguments advanced by the appellant that the 
effective date for DIC should be earlier than May 1, 1995, is 
that she is entitled to an earlier day under the provisions 
of section 3.153 of VA regulations.  That section provides in 
pertinent part,

An application on a form jointly 
prescribed by the Secretary and the 
Secretary of Health, Education, and 
Welfare [now Health and Human Services] 
filed with the [SSA] on or after January 
1, 1957, will be considered a claim for 
death benefits, and to have been received 
in the Department of Veterans Affairs as 
of the date of receipt in Social Security 
Administration.

38 C.F.R. § 3.153.

The issue in this case under this provision of VA regulations 
is whether the appellant filed an application for death 
benefits with the SSA on a form jointly prescribed by VA and 
SSA (Health and Human Services) at any time between the 
veteran's death in June 1978 and May 1, 1995.  The records 
obtained from SSA showing that the veteran applied for SSA 
disability benefits before his death and that the appellant 
applied for disability benefits from SSA in the 1990s do not 
address this issue in the case.  Accordingly, the Board will 
again seek to obtain this specific information from the SSA 
on remand.

For the reasons noted above, this appeal is REMANDED to the 
AMC for the following action:

1.  Send the appellant another VCAA 
notification letter which informs her of 
the information or evidence needed to 
substantiate her claim for an effective 
date earlier than May 1, 1995, for 
dependency and indemnity compensation 
(DIC).  In the letter, state the 
following:

"Effective dates for awards for VA 
benefits, including dependency and 
indemnity compensation (DIC), cannot be 
assigned earlier than the date that VA 
receives a claim for those benefits.  
Therefore, the evidence needed to 
substantiate your claim for an effective 
date earlier than May 1, 1995, for DIC is 
evidence showing that VA received a claim 
from you for DIC prior to April 28, 1995, 
the date that the evidence of record now 
shows that you telephoned VA and 
expressed an intent to apply for VA 
benefits based on the death of the 
veteran.  The record of this telephone 
call has been construed by VA in your 
case as the date of an informal claim for 
DIC.  You submitted a formal application 
form for DIC within one year of your 
informal claim, and May 1, 1995, is the 
earliest date that VA could begin to pay 
you DIC based on your April 1995 claim.  
If you have any documents in your 
possession which show that VA received a 
claim from you for DIC earlier than April 
1995, please submit those documents to 
VA.

"If you applied for death or survivors 
benefits (not disability benefits)from 
the Social Security Administration after 
the death of the veteran in June 1978, 
this application or claim may be able to 
be construed as a claim for DIC with VA.  
The evidence currently of record 
indicates that the veteran received 
disability benefits from SSA prior to his 
death and that you applied for disability 
benefits from SSA in the early 1990s.  
However, no evidence yet obtained from 
SSA shows that you applied for death 
benefits from SSA prior to April 1995.  
Please submit any documents that you have 
in your possession that show that you 
applied for death benefits from SSA 
because this evidence may substantiate 
your claim for an earlier effective date 
for DIC.  VA is currently attempting to 
obtain evidence on your behalf from SSA 
showing that you applied for death or 
survivors benefits from SSA after the 
death of the veteran in June 1978 and 
earlier than April 1995."

Allow the appellant a reasonable amount 
of time to reply to the VCAA letter.

2.  Write to the Social Security 
Administration (SSA) and request that SSA 
confirm whether at anytime between June 
1978 and April 1995 the appellant applied 
for death or survivors benefits (not 
disability benefits) based on the death 
of the veteran in June 1978.  If she did 
apply for such benefits, request that SSA 
state the date or dates on which she 
applied and request that SSA send a copy 
or copies of all application forms 
submitted by the appellant in connection 
with such a claim or claims.  If no 
evidence can be found that the appellant 
applied for death or survivors benefits 
(not disability benefits) from SSA, 
request that the SSA provide a statement 
to that effect.

3.  Following the completion of the 
actions ordered above, readjudicate the 
claim for an effective date earlier than 
May 1, 1995, for an award of DIC.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

